department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date oct contact person identification_number tele ygys -oo telephone number t e29 by ein dear sir or madam this is in reference to a letter dated date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation under sec_509 your stated purposes include the following i encouraging those of a particular religious faith towards greater commitment to religious observance and way of life by increasing their understanding appreciation and practice of the traditions customs and laws of the faith ii encouraging mutual understanding and sensitivity among those of different religious backgrounds and commitments to observance iii promoting the economic development of d and iv fostering the culture and developing intellectual values of the particular religious faith worldwide in furtherance of your exempt purposes you propose to implement two grant programs the f program and the g program your f program will award grants to students scholars and professionals engaged in study research or other charitable activities the purpose of the grants will be to support such activities that will further your charitable purposes your grants will include scholarship grants grants to achieve specific objectives and awards in recognition of past performance under your procedures for awarding grants in the f program you will use the following grant criteria students eligible for scholarships will be limited to those enrolled in a course of study leading to a degree at a high school_college_or_university and concentrating in a discipline related to culture law and religion or d’s economic development scholarships covering the cost of tuition living_expenses and other related expenses will be available to students pursuing a degree at an educational_institution described in sec_170 of the code you will award scholarships on the basis of demonstrated academic achievement and the relevance of the candidate’s course of study and career objectives to your charitable purposes you also may consider financial need in evaluating potential recipients for some scholarships grants in the form of prizes_and_awards will be made only to individuals who have demonstrated some past religious charitable scientific educational artistic literary or civic_achievement that relates to your purposes you may grant prizes_or_awards that are not intended to finance any specific activities of the recipient and do not impose any conditions on the manner in which the prize or award funds may be expended by the recipient you also may grant prizes_or_awards that will require the recipient to engage in a specific activity that furthers your charitable purposes such as subsequent travel study or research by the recipient grants to eligible individuals to achieve a specific objective will include graduate students scholars professionals and other individuals with specialized skills or knowledge these individuals will have demonstrated a commitment to i promoting religious observance and way of life through a better understanding of religion and culture ii advocating a greater understanding and respect among those of different religious and cultural backgrounds iii promoting d’s economic development or iv fostering culture and religion and or developing intellectual values of your religious faith grants to produce a written product may support for example study research and writing in the fields of heritage history experience customs and law of the religion or d’s economy and public policy and will be for the specific purpose of producing a report scholarly publication or similar written product grants will be awarded on the basis of the intrinsic interests of the proposed project its relevance to your charitable purposes the candidate’s prior experience and contributions to the field and or demonstrated academic achievement grants for sabbatical leave will go to individuals for the purpose of taking sabbatical leave to enhance their professional development or leadership capacity in your fields of interest through for example travel study or writing applicants for sabbatical grants must be individuals who are pursuing activities in furtherance of charitable purposes similar to those of your organization grants for sabbatical leave will cover travel project-related expenses and or living costs the criteria for selecting grantees for sabbaticals will include the candidate’s position in in addition to the criteria described above and length of employment by his or her organization if any the candidate’s stature within the field and whether the candidate has recently had a sabbatical leave you will expect the candidate to agree to continue his or her work in the same field for a designated period following the sabbatical application review and selection will consist of at least two steps first a grants selection committee comprised of trustees and or independent reviewers appointed by your board will review grant applications or nominations and select finalists although not required in all cases individuals who pass the initial review process may be interviewed or asked to submit additional information next the grants selection committee will present the finalists to the board for final selection all awards are subject_to approval by the board additional procedures such as peer review of finalists for research grants may be adopted in some situations grants ordinarily will be awarded for a one-year period but in appropriate situations the initial grant period may be for a shorter or longer period progress it appears that it would be beneficial to extend the initial grant period you will consider renewing a grant for a period of one year or less according to the status of the grantee’s project if on the basis of the grantee’s as stated above grants covering tuition costs and related fees may be available to high school undergraduate and graduate students in such cases you ordinarily will make grant payments directly to the schools at the beginning of each semester and prior to making a payment to a school for a grantee you will request that the school provide a statement that the grantee has enrolled in and is attending the school and that the school agrees to use the grant funds to defray the grantee’s tuition expenses students additionally receiving funds for travel and or living_expenses will be required to submit a report at the end of the grant period grants generally will be for a period of one year and grant recipients will be required to if you make a grant for a longer period periodic written reports providing such provide a written report to you about their activities progress and use of funds at the end of the grant period information will be required at least annually f a grant recipient does not account for all funds any unaccounted funds must be returned to you for use in furtherance of your charitable purposes you will promptly investigate any apparent misuse of funds or failure to provide required reports while a matter is being investigated you will withhold further payments to the individual until you have determined that no part of the grant has been misused and until missing reports have been submitted if you discover that the funds have in fact been misused you will take in all reasonable and appropriate steps to secure the repayment of the diverted funds to you addition if such a diversion occurs and you are making installment payments on a grant you will withhold any further payments until you have received assurances from the grant recipient that future diversions will not occur and have required the individual to take extraordinary precautions to prevent future diversions from occurring all remaining funds will be used for your charitable purposes you will maintain records showing all information secured to evaluate the qualification of ce potential grant recipients identification of grant recipients indicating all information necessary to assure that a grant recipient is not a disqualified_person with respect to you specification of the amount and purpose of each grant the reports from the individual grantees on their use of funds and any other information obtained in the course of supervising grants and any information obtained in connection with the investigation of jeopardized grants your g program will award grants to organizations and permit such organizations to make individual grants to qualifying individuals for travel study or similar purposes in furtherance of the charitable purposes of the initial grants in addition to public_charities described in sec_509 or public charity equivalents described in sec_53_4945-5 of the regulations and exempt operating_foundations described in sec_4940 of the code the organizations may include one or more organizations that are not public_charities public charity equivalents or exempt operating_foundations such as but not limited to i foreign organizations lacking a history of operations and support necessary to enable you to make a good-faith determination under sec_53_4945-5 that the organization is described in such sections of the code and ii foreign organizations that have sufficient history of operations and support to make a good-faith determination that the organization is the equivalent of a private_foundation under sec_509 of the code under your procedures for awarding grants in the g program the organization must commit in writing to comply with your standards and procedures for making grants to individuals as set forth in this letter comply with the requirements of sec_4945 and g as if it were a private_foundation and provide reports to you in conformity with sec_53_4945-5 of the regulations you will exercise expenditure_responsibility pursuant to sec_4945 of the code with respect to grants awarded to u s private_foundations and with respect to charitable project grants to organizations for which equivalency determinations have not been made your procedures therefore will require that each grant to such an organization be made subject_to a written_agreement signed by an appropriate officer director or trustee of the organization and will require that such agreement include the commitments described in sec_53 b i through iv and where applicable sec_53_4945-6 of the regulations in addition you will require that the organizations follow objective and non-discriminatory procedures for making grants to individuals and that they follow a procedure approved in advance by the service which is the procedure being submitted to the service by means of this ruling_request sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure it is demonstrated to the satisfaction of the secretary approved in advance by the secretary if that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent or the grantee sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that its grant procedures include an objective and non-discriminatory selection process these procedures are reasonably calculated to result in performance by grantees of the activities that the grants were intended to finance and the foundation plans to obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance no single procedure or set of procedures is required sec_53_4945-4 of the regulations provides that with respect to any scholarship or fellowship grants a private_foundation must make arrangements to receive a report of the grantee’s courses taken if any and grades received if any in each academic period such a report must be verified by the educational_institution attended by the grantee and must be obtained at least once a year such a report must be approved by the faculty_member supervising the grantee or by another appropriate university official sec_53_4945-4 of the regulations provides that where the reports submitted under this paragraph or other information including the failure to submit such reports indicates that all or any part of a grant is not being used in furtherance of the purpose of such grant the foundation is under a duty to investigate while conducting its investigation the foundation must withhold further payments to the extent possible until any delinquent reports have been submitted sec_53_4945-4 of the regulations provides that in cases in which the grantor foundation determines that any part of a grant has been used for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant the foundation will not be treated as having made a taxable_expenditure a solely because of the diversion so long as the foundation a is taking all reasonable and appropriate steps either to recover the grant funds or to insure the restoration of the diverted funds and the dedication consistent with the requirements of b and of this subdivision of other grant funds held by the grantee to the purposes being financed by the grant and b withholds any further payments to the grantee after the grantor becomes aware that a diversion may have taken place until it has received the grantee’s assurances that future diversions will not occur and required the grantee to take extraordinary precaution to prevent future diversions from occurring sec_53_4945-4 of the regulations provides that a private_foundation shall retain records pertaining to all grants to individuals for purposes described in sec_4945 such records shall include i all information the foundation secures to evaluate the qualification of potential grantees ii identification of grantees including any relationship of grantee to the foundation sufficient to make such grantee a disqualified_person of the private_foundation within the meaning of sec_4946 iii specification of the amount and purpose of each grant and iv the follow-up information which the foundation obtains in complying with subparagraphs and of this paragraph sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-5 of the regulations provides that in order to meet the expenditure_responsibility requirements of sec_4945 a private_foundation must require that each grant to an organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization such commitment must include an agreement by the grantee i to repay any portion of the amount granted which is not used for the purposes of the grant ii to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section iii to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and iv not to use any of the funds a to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 b to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 c to make any grant which does not comply with the requirements of sec_4945 or or d to undertake any activity for any purpose other than one specified in sec_170 sec_53_4945-5 of the regulations provides that with respect to a grant to a foreign organization other than an organization described in sec_509 or or treated as so described pursuant to paragraph a or a of this section subparagraph iv or iv of this paragraph shall be deemed satisfied if the agreement referred to in subparagraph or of this paragraph imposes restrictions on the use of the grant substantially equivalent to the limitations imposed on a domestic private_foundation under sec_4945 such restrictions may be phrased in appropriate terms under foreign law or custom and ordinarily will be considered sufficient if an affidavit or opinion of counsel of the grantor or grantee is obtained stating that under foreign law or custom the agreement imposes restrictions on the use of the grant substantially equivalent to the restrictions imposed on a domestic private_foundation under subparagraph or of this paragraph revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 of the code based upon the information submitted and assuming your f program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants in the proposed f program comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code your procedures for selecting non-scholarship grant recipients in the f program will assure that grants will be made to achieve a specific objective produce a report or similar product improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee thus these grants are not taxable_expenditures described in sec_4945 your awards for past achievement under the f program unlike your grants for specific projects are not intended to finance any future activity of the recipient as was the case in revrul_77_380 there are not conditions or requirements to be met subsequent to receiving the awards thus the awards are not grants to individuals for travel study or similar purposes by such individuals accordingly your awards for past achievement are made for purposes other than stated in sec_4945 and thus are not subject_to advance approval we rule that grants under the g program are not taxable_expenditures within the meaning of sec_4945 because you have complied with all applicable expenditure_responsibility requirements under sec_4945 we also rule that your proposed f and g grant programs are consistent with the continuation of your exempt status as an organization described in sec_501 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the understanding that no grants will be awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 and sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ale atol vy sock gerald v sack manager exempt_organizations technical group
